Citation Nr: 1144257	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  02-14 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for cervical disc disease, C-7 fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from May 1985 to July 1999.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2001 rating decision in which the RO, inter alia, granted service connection for cervical disc disease, C-7 fracture, and assigned an initial, 20 percent rating effective July 21, 1999.  The Veteran filed a notice of disagreement (NOD) in February 2002, and the RO issued a statement of the case (SOC) in July 2002.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in September 2002.

In a January 2005 supplemental SOC (SSOC), the RO continued the 20 percent rating for cervical disc disease and awarded a separate, 10 percent rating for right upper extremity radicular symptoms secondary to cervical disc disease, effective September 23, 2002.

In October 2002, the Veteran testified during a hearing before RO personnel, and, in January 2007, he testified during a hearing before the undersigned Veterans Law Judge at the RO.  Transcripts of both hearings are of record.  During the January 2007 Board hearing, he withdrew from the appeal the claim for service connection for muscle damage to the right pectoral and arm, secondary to cervical disc disease, for which service connection had been denied in August 2003.

As the appeal involves a request for a higher initial rating following the grant of service connection, the Board has characterized the matter on appeal in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disabilities).

In a decision issued in November 2007, the Board granted a 10 percent rating for lumbar spine strain prior to July 2, 2004, and remanded the matter of a rating in excess of 10 percent for lumbar spine disability from July 2, 2004, to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  The Board also denied the Veteran's claim for an increased rating for cervical disc disease. 

The Veteran, in turn, appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  In February 2009, counsel for VA's Secretary and the Veteran's representative (the parties) filed a Joint Motion for Partial Remand.  By Order dated in February 2009, the Court granted the motion, remanding the matter of a rating in excess of 20 percent for cervical disc disease to the Board for further proceedings consistent with the Joint Motion.

In a September 2009 decision, the Board denied the Veteran's claim for an increased rating for cervical disc disease, and the Veteran appealed to the Court.  In June 2010, the parties filed a Joint Motion for Remand with the Court.  By Order dated later that month, the Court granted the motion, vacating the Board's decision and remanding the matter to the Board for further proceedings consistent with the Joint Motion.

In December 2010, the Board remanded the claim for higher rating for cervical disc disease to the  RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the claim.  After accomplishing further action, to the extent possible, the AMC continued to deny the claim (as reflected in an August 2011 supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration.

For the reasons expressed below, the matter of a higher rating for cervical disc disease is, again, again, being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required. 

As a final preliminary matter, the Board points out to the AMC that, given the sequence of events in this case, it does not appear that the actions requested, in the November 2007 remand, in connection with the claim for higher rating for lumbar spine disability from July 2, 2004, have yet been accomplished,   Hence, this matter is referred to the AMC for appropriate action.


REMAND


As noted in the prior remand, according to the Joint Motion, the claim for higher rating for cervical spine disability on appeal turns on the question of whether the Veteran is entitled to an additional 10 percent rating for a demonstrable deformity of a vertebral body resulting from what was reported to be an avulsion fracture at the C-7 level, pursuant to the 38 C.F.R. § 4.71a, Diagnostic Code 5285, which was in effect prior to September 26, 2003.  In the Joint Motion, the parties indicated that the Board did not adequately discuss what constitutes a demonstrable deformity or address medical evidence that showed certain deformities of the cervical spine.  

Historically, the Veteran's service treatment records reflect that he sustained an avulsion fracture (also referred to as "clay-shoveler's" fracture), as noted by an X-ray in August 1990.  He was given a cervical collar and conservatively.  In September 1990, it was noted that the C-7 fracture had resolved.  In June 1992, the Veteran had a recurrence of pain and another X-ray was ordered.  The impression was that there was "no evidence of fracture or subluxation.  Calcification near the tip of the spinous process of C-7, most likely a developmental variation and of questionable clinical significance."  

Private treatment records from Dr. Gimbel reflect that the Veteran experienced severe pain in his neck and shoulder after a long bike ride in July 1999.  A July 1999 note reflects that X-rays revealed degenerative changes at the C5-6 level.  An August 1999 note reflects that the Veteran had significantly improved, but had trigger point area of tenderness over the superior medial border of the scapula on the right side.  Dr. Gimbel noted that the Veteran had a history of a "clay shoveler's fracture" of the spinous process of the C-7 vertebra as shown by August 1990 X-rays; however, subsequent X-rays in 1992 revealed no evidence of fracture or subluxation with calcification over the tip of the spinous process of C-7, which was most likely a developmental variation of questionable significance.  Dr. Gimbel stated that this brought into question whether the Veteran really sustained an obvious fracture in 1990 or whether this was a developmental defect.  An August 1999 magnetic resonance imaging (MRI) noted a "broad-based right paramedian disc protrusion at C6-7 causing alteration in contour of the cord and compromise of the spinal canal and of the right foramen."  In a December 1999 record, Dr. Gimbel's impression was right C-7 root syndrome.  The physician explained that the Veteran had minimal abnormality at C5-6 and a herniated disc at C6-7 on the right side, which was the likely source of his symptoms.  

A December 1999 private treatment record from Dr. Kriegsfeld reflects that the physician reviewed the X-rays and MRI and noted that the X-ray did not show any residuals of the fracture of the C-7 vertebral body.  According to Dr. Kreigsfeld, the MRI showed minimal abnormality at C5-6 and a herniated disc at C6-7 on the right causing the above symptoms.  

The report of a June 2000 VA general medical examination indicates the following impressions:  cervical disc disease with C6-7 radiculopathy and old C-7 avulsion fracture.  The examiner opined that the Veteran's radiculopathy and cervical disc disease were related to his service-connected avulsion fracture.  A June 2000 X-ray revealed mild degenerative arthritic changes and disc disease at C5-C6 and C6-C7.  

The report of an October 2004 VA examination reflects that the examiner reviewed the June 2000 X-ray and noted "spine narrowing C5-7 with hypertrophic spur and old avulsion fracture tip spinous process of C7."  

The report of an April 2006 VA examination reflects that a private MRI was reviewed and showed protrusions at C5-6 and C6-7-both associated with right neural stenosis and the latter also resulting in spinal stenosis.  

In light of the above-noted record and as discussed in the parties' Joint Motion, the Veteran clearly has degenerative changes of the cervical spine and deformities have been shown on various X-rays and the August 1999 MRI; however, there is some question as to whether he actually sustained an avulsion fracture in service, and, if so, whether he has a demonstrable deformity of a vertebral body resulting from that fracture.  Accordingly, in the December 2009 remand, the Board found that further examination and medical opinion would be helpful in resolving this claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Following remand, documents of record indicate that the Veteran was scheduled for an examination in December 2010, but that he failed to report for the scheduled examination.  However, there is no evidence that confirms that the Veteran received notice of the scheduled examination and in correspondence received by the RO in September 2011, the Veteran stated that he never received notice of this scheduled examination (i.e., he failed to report for the scheduled examination because he did not know about it).  Under these circumstances, the Board finds that the Veteran should be re-scheduled for VA examination.  

Hence, the RO should arrange for the Veteran to undergo a VA orthopedic examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may well result in denial of the claim (as an original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2011). In this regard, the Veteran is reminded that the duty to assist is not always a one-way street (see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)), and that if fails to cooperate with the VA's efforts to assist him with the factual development of this claim, no further effort will be expended to assist him and his claim on appeal will be evaluated on the evidence of record.   Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report for the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.
  
Prior to arranging for the appellant to undergo further examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the appellant another opportunity to present information and/or evidence pertinent to the claim for higher rating for cervical spine disability,  The RO's letter to the appellant should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim for higher rating for cervical spine disability.  The RO's adjudication of the claim should include consideration of whether "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Fenderson (cited above), is appropriate.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim for a higher rating for a cervical spine disability.  The RO should explain the type of evidence that is the Veteran's ultimate responsibility to submit.

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA orthopedic examination of his cervical spine, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the appellant, and the report of examination should include discussion of the appellant's documented medical history and assertions.  All indicated tests and studies (to include X- rays) should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail and correlated to a specific diagnosis.

Based on the examination results and a review of the Veteran's pertinent medical history, the physician should clearly indicate whether the Veteran sustained an avulsion fracture at the C-7 level in August 1990.  If so, the physician should identify any demonstrable deformity of a vertebral body resulting from that fracture.  The physician should specifically consider and address the findings of the original August 1990 X-ray, the June 1992 X-ray, the August 1999 MRI, as well as private medical records from Dr. Gimbel and Dr. Kriegsfield and the reports of VA examinations conducted in June 2000, October 2004, and April 2006.  

The physician should set forth all examination findings, along with the complete rationale for the conclusion) reached, in a printed (typewritten) report.

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the  examination sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim for a higher rating for cervical spine disability in light of all pertinent evidence and legal authority.  The RO's adjudication of the claim should include consideration of  whether staged rating, pursuant to Fenderson (cited above), is appropriate.

7.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC (SSOC) that includes citation to and discussion of all additional legal authority considered, as well as clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


